Subject to Completion, Dated April 11, 2012 Supplement to Prospectus Supplement, Dated April 5, 2012 (Subject to Completion), to Prospectus, Dated April 5, 2012 This document is subject to completion and amendment.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securitiesin any state or foreign jurisdiction where the offer or sale is not permitted. Toyota Auto Receivables 2012-A Owner Trust Issuing Entity Toyota Auto Finance Receivables LLC Depositor Toyota Motor Credit Corporation Sponsor, Administrator and Servicer Initial Principal Amount Interest Rate Accrual Method Final Scheduled Payment Date Class A-1 Notes(1) % Actual/360 April 15, 2013 Class A-2 Notes(1) % 30/360 October 15, 2014 Class A-3 Notes(1) % 30/360 February 16, 2016 Class A-4 Notes(1) % 30/360 August 15, 2017 Class B Notes(1) 0.00% 30/360 June 15, 2018 Initial Public Offering Price Underwriting Discounts and Commissions Proceeds To Depositor(2) Per Class A-2 Note % % % Per Class A-3 Note % % % Per Class A-4 Note % % % Total $ $ $ (1) The Class A-1 Notes, the Class B Notes and approximately 10% (by initial principal amount) of each of the Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes, will be retained by Toyota Auto Finance Receivables LLC or its affiliate on the closing date. (2) Before deducting expenses payable by Toyota Auto Finance Receivables LLC, estimated to be $1,000,000. This supplement should be read in conjunction with the Prospectus Supplement, dated April 5, 2012 (subject to completion), and the Prospectus, dated April 5, 2012, each of which is attached hereto and incorporated in its entirety herein. This supplement does not contain complete information about the offering of the securities.No one may use this supplement to offer and sell the securities unless it is accompanied by the attached prospectus supplement and accompanying prospectus. The notes represent the obligations of the issuing entity only and do not represent the obligations of or interests in Toyota Motor Credit Corporation, Toyota Auto Finance Receivables LLC, Toyota Financial Services Corporation, Toyota Financial Services Americas Corporation, Toyota Motor Corporation, Toyota Motor Sales, U.S.A., Inc. or any of their affiliates.Neither the notes nor the receivables owned by the issuing entity are insured or guaranteed by any governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the notes or determined that this supplement or the attached prospectus supplement and accompanying prospectus is accurate or complete.Any representation to the contrary is a criminal offense. $421,200,000 of Class A-2 Notes, $420,300,000 of Class A-3 Notes and $121,131,000 of Class A-4 Notes are offered by the underwriters if and when issued by the issuing entity, delivered to and accepted by the underwriters and subject to their right to reject orders in whole or in part. The notes will be delivered in book-entry form through the Depository Trust Company, on or about April 18, 2012 against payment in immediately available funds. You should review carefully the factors set forth under “Risk Factors” beginning on page S-19 of the attached prospectus supplement and page 13 in the accompanying prospectus. Joint Bookrunners RBS Deutsche Bank Securities Morgan Stanley Co-Managers BofA Merrill Lynch Barclays Citigroup J.P. Morgan Mischler Financial Mizuho Securities SMBC Nikko Capitalized terms used and not defined in this supplement have the meanings assigned to them in the attached prospectus supplement or accompanying prospectus referenced above, as applicable. The information in the attached prospectus supplement referenced above is hereby updated on the pages and in the sections identified below as follows: FRONT COVER PAGE: · The total initial principal amount of the asset backed notes indicated above the Issuing Entity’s name is deleted and replaced with the following: · The table on the cover is deleted in its entirety and replaced with the table on the cover of this supplement. SUMMARY OF TERMS: · The closing date is expected to be April 18, 2012. · The statistical information in the fifth paragraph under “Summary of Terms—Structural Summary—Assets of the Issuing Entity; the Receivables and Statistical Information” is deleted in its entirety and replaced with the following: As of the cutoff date, the receivables in the statistical pool had the following characteristics: Total Principal Balance Number of Receivables Average Principal Balance Range of Principal Balances $269.82 - $75,419.66 Average Original Amount Financed Range of Original Amounts Financed $1,250.00 - $99,916.94 Weighted Average Annual Percentage Rate (“APR”)(1) 2.89% Range of APRs 0.00% – 24.00% Weighted Average Original Number of Scheduled Payments(1) 60.55 payments Range of Original Number of Scheduled Payments 12 – 72 payments Weighted Average Remaining Number of Scheduled Payments(1) 46.20 payments Range of Remaining Number of Scheduled Payments 4 – 68 payments Weighted Average FICO® score(1) (2) Range of FICO® scores(2) 620 – 883 (1)Weighted by principal balance as of the cutoff date. (2)FICO® is a federally registered servicemark of Fair Issac Corporation. · The seventh paragraph under “Summary of Terms—Structural Summary— Assets of the Issuing Entity; the Receivables and Statistical Information” is deleted in its entirety and replaced with the following: The receivables sold to the issuing entity on the closing date are expected to have a total principal balance of approximately $1,558,792,742.98as of the cutoff date. · The third sentence in the second paragraph under “Summary of Terms—Structural Summary—Review of Pool Assets” is deleted in its entirety and replaced with the following: S-1 Approximately 48.77% of the aggregate principal balance of the receivables in the statistical pool as of the cutoff date were automatically approved, while approximately 51.23% of the aggregate principal balance of the receivables in the statistical pool as of the cutoff date were evaluated and approved by a TMCC credit analyst with appropriate authority in accordance with TMCC’s written underwriting guidelines. · The first sentence in the second paragraph under “Summary of Terms—Credit Enhancement—Reserve Account” is deleted in its entirety and replaced with the following: On the closing date, the depositor will cause to be deposited $3,750,246.22 into the reserve account, which is approximately 0.25% of the adjusted pool balance as of the cutoff date. · The second sentence in the third paragraph under “Summary of Terms—Credit Enhancement—Reserve Account” is deleted in its entirety and replaced with the following: The “specified reserve account balance” is, on any payment date, the lesser of (a) $3,750,246.22 (which is approximately 0.25% of the adjusted pool balance as of the cutoff date) and (b) the aggregate outstanding balance of the notes after giving effect to all payments of principal on that payment date. · The first paragraph under “Summary of Terms—Credit Enhancement—Yield Supplement Overcollateralization Amount” is deleted in its entirety and replaced with the following: The yield supplement overcollateralization amount for each payment date or with respect to the closing date is the aggregate amount by which the principal balance as of the last day of the related collection period or the cutoff date, as applicable, of each receivable with an APR below 4.50% (referred to herein as the “required rate”), other than any defaulted receivable, exceeds the present value of the future payments on such receivables, calculated as if their APRs were equal to the required rate, assuming such future payment is made on the last day of each month and each month has 30 days. THE ISSUING ENTITY · The items numbered (ii)(a), (ii)(b), (ii)(c), (ii)(d) and (ii)(e) under the first paragraph under “The Issuing Entity” are deleted in their entirety and replaced with the following: (a)the Class A-1 Asset-Backed Notes in the aggregate original principal amount of $393,000,000 (the “Class A-1 Notes”); (b)the Class A-2 Asset-Backed Notes in the aggregate original principal amount of $468,000,000 (the “Class A-2 Notes”); (c)the Class A-3 Asset-Backed Notes in the aggregate original principal amount of $467,000,000 (the “Class A-3 Notes”); (d)the Class A-4 Asset-Backed Notes in the aggregate original principal amount of $134,590,000 (the “Class A-4 Notes”); (e)the Class B Asset-Backed Notes in the aggregate original principal amount of $37,500,000 (the “Class B Notes”); and S-2 CAPITALIZATION OF THE ISSUING ENTITY · The table under “Capitalization of the Issuing Entity” is deleted in its entirety and replaced with the following: Class A-1 Notes $
